Title: From James Madison to Albert Gallatin, 7 July 1810
From: Madison, James
To: Gallatin, Albert


July 7. 1810
A nephew of J. M. with the approbation of his father, is desirous of finishing a mercantile education, begun at Fredericksburg about a year & a half ago, in the Counting House of some respectable Merchant in N. York. The youth is about 19 or 20 years of age, believed to be of amiable temper and of virtuous habits. His father is willing to conform to the conditions usual in such cases.
J. M. will be much obliged to Mr. Gallatin, if [he] will be so good as to make enquiry, during his trip to N. Y. as to the most eligible situation to be had there for J. M. Macon, the name of the young man, in case his preference of N. Y. should continue, and drop a line to Orange Court House Virginia on the subject.
